828 F.2d 1498
James B. STANLEY, Plaintiff-Appellee,v.UNITED STATES of America, and Joseph R. Bertino, et al.,Defendants-Appellants.
No. 84-5273.
United States Court of Appeals,Eleventh Circuit.
Sept. 17, 1987.

Mark W. Pennak, Barbara L. Herwig, Dept. of Justice, Civil Div., Washington, D.C. for Federal defendants-appellants.
James Mingle, Asst. Atty. Gen., Baltimore, Md., for State defendants-appellants.
Richard A. Kupfer, Cone, Wagner, Nugent, Johnson, Hazouri & Roth, P.A., West Palm Beach, Fla., for plaintiff-appellee.
Appeal from the United States District Court for the Southern District of Florida;  Jose A. Gonzalez, Jr., Judge.


1
Before HATCHETT, Circuit Judge, HENDERSON, Senior Circuit Judge, and ALLGOOD*, Senior District Judge.


2
ON REMAND FROM THE SUPREME COURT OF THE UNITED STATES

BY THE COURT:

3
Upon remand from the Supreme Court of the United States, --- U.S. ----, 107 S.Ct. 3054, 97 L.Ed.2d 550 (1987), it is

ORDERED:

4
The United States District Court for the Southern District of Florida is directed to dismiss with prejudice Stanley's Bivens claims.   Bivens v. Six Unknown Named Agents of Federal Bureau of Narcotics, 403 U.S. 388, 91 S.Ct. 1999, 29 L.Ed.2d 619 (1971).  The district court considered these claims in its order dated October 28, 1983, and certified these claims for interlocutory appeal under 28 U.S.C.A. Sec. 1292(b) on January 31, 1984.


5
The district court order certified for interlocutory appeal discussed only Stanley's Bivens claims and not his FTCA or civil rights claims.  As a result, the Supreme Court of the United States held that this court lacked jurisdiction of Stanley's FTCA claims.  Accordingly, this order has no effect on the district court's dismissal of Stanley's FTCA claims.  Similarly, this order has no effect on Stanley's civil rights claims, which are still pending in the district court.



*
 Honorable Clarence W. Allgood, Senior U.S. District Judge for the Northern District of Alabama, sitting by designation